Case 7:10-cr-00847 Document 965 Filed on 11/19/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA '
v. ’ Criminal No. M-10-0847-S3-03
ABIEL GONZALEZ-BRIONES '

also known as “R2” ’
also known as “Tacua” ’

NOTICE OF PLEA AGREEMENT

COMES NOW the United States of America, hereinafter referred to as “the
Government," by and through its United States Attorney for the Southern District of Texas and
its Assistant United States Attorney assigned to this matter, and would respectfully show the
Court that the Government and the Defendant have entered into the following plea agreement:

1. Defendant agrees to plead guilty to the Criminal Information;

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. ' 3E1.1(a)
if the defendant clearly demonstrates acceptance of responsibility; and

b. that all counts of the Ist, 2nd, and 3rd superseding indictment be
dismissed at the time of sentencing.

If the Defendant is not a citizen of the United States of America, a plea of guilty may
result in removal from the United States, denial of citizenship and denial of admission to the
United States in the future. If the Defendant is a naturalized United States citizen, a plea of
guilty may result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it
supersedes all prior understandings, if any, whether written or oral, and cannot be modified other
than in writing and signed by all parties or on the record in Court. No other promises or

inducements have been or will be made to the Defendant in connection with this case, nor have
Case 7:10-cr-00847 Document 965 Filed on 11/19/20 in TXSD Page 2 of 2

ACKNOWLEDGMENTS:
I have read this agreement and carefully reviewed every part of it with my attorney. If]
have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: / / -) ue i. 0 Defendant: Abulbeeh

I am the Defendant's counsel. I have carefully reviewed every part of this agreement

 

with the Defendant. I certify that this agreement has been translated to my client by a person
fluent in the Spanish language if my client is unable to read or has difficulty understanding the

English language.

vue [II6-Zo CML)

j
Counsel for Defense L/S /

 

 

 

 

 

For the United States of America:

RYAN K, PATRICK
United States Attorney

Patricia Cook Profit
Assistant United States Attomey

 

 

APPROVED BY:

Rolat Wil fa

James H. Sturgis
Assistant United States Attorney in Charge

 
